COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-331-CV
 
DENNIS
DEWAYNE PAIGE                                                     APPELLANT
 
                                                   V.
 
RESSIE
OWENS, CHAIRWOMAN,                                              APPELLEE
TEXAS
BOARD OF PARDONS AND PAROLES                                           
                                               ----------
             FROM
THE 78TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s
request for the court to withdraw his appeal. 
It is the court=s opinion that the request
should be granted; therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
 
PER CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ. 
 
DELIVERED:  September 4, 2008




[1]See Tex. R. App. P. 47.4.